Citation Nr: 9918698	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  98-15 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to January 
1945.

This case was previously remanded by the Board of Veterans' 
Appeals (Board) in November 1998 in order to provide the 
veteran with a hearing before a traveling member of the Board 
sitting at the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO&IC).  That development having 
been completed the case is once more before the Board for 
appellate review.  

This matter is before the Board on appeal from an August 1997 
rating decision by which the RO&IC denied the veteran's claim 
for an increased rating for service-connected anxiety 
disorder evaluated as 10 percent disabling at that time.  In 
a July 1998 rating decision, the RO&IC granted an increased 
30 percent rating effective January 17, 1997, date of receipt 
of reopened claim.

The Board notes that the schedular criteria for evaluation of 
psychiatric disabilities were changed, effective November 7, 
1996.  As veteran in this case first filed a reopened claim 
for entitlement to an increased evaluation for anxiety 
reaction in January 1997, his claim was considered under the 
new rating criteria, only.  See Rhodan v. West 12 Vet. App. 
55 (1998).

As the record tends to suggest that the veteran is raising 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD), such issue is referred to 
the RO&IC for appropriate adjudicatory action as it is not 
inextricably intertwined with the certified issue on appeal.  



REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that after a comprehensive review of the 
record, it is deemed that the veteran's claim in January 1997 
of clear and unmistakable error(CUE) in prior unappealed 
rating decisions in which the RO&IC continued to reduce the 
initial 50 percent evaluation established for service-
connected anxiety reaction in January 1945 is inextricably 
intertwined with the certified issue on appeal since a 
favorable decision on the raised issue would have a direct 
bearing on the latter one; and should be adjudicated 
simultaneously.  See Harris v. Derwinski 1 Vet. App. 180 
(1991). 

Moreover, the Board notes that additional development of the 
record is needed in order to supplement the record with 
sufficient medical evidence in order for the Board to render 
a legal determination on the remaining issues as the Board's 
medical conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

The Board notes that at a recent hearing before a traveling 
member of the Board sitting at the RO&IC in May 1999, the 
veteran referred to continuous psychiatric or psychological 
treatment at Lebanon VA Hospital.  The extent of the alleged 
treatment is not reflected by the present medical record.  
The RO&IC should obtain any such outstanding treatment 
records for appellate review.

The Board notes that in Massey v. Brown, 7 Vet. App. 204 
(1994), the Court held that in psychiatric rating cases, the 
examination findings must be correlated to the pertinent 
rating criteria.  Accordingly, the veteran should be afforded 
an adequate comprehensive VA psychiatric examination in order 
to determine the current extent and degree of severity of his 
anxiety reaction with opportunity for the examiner to review 
the veteran's claims folder.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. 5107(a); 38 C.F.R. 3.103(a) (1997), and to ensure 
full compliance with due process requirements, the Board is 
deferring adjudication of the issue of entitlement to an 
increased evaluation for anxiety reaction pending a remand of 
the case to the RO&IC for further development as follows:

1.  The RO&IC should contact the veteran 
and request that he identify all names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for psychiatric 
symptomatology since approximately 
January 1997.  After obtaining any 
necessary authorization, the RO&IC should 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  


Regardless of the veteran's response, the 
RO&IC should secure all outstanding VA 
psychiatric and psychological treatment 
records including those at the VA 
Hospital in Lebanon.  Any obtained data 
should be associated with the veteran's 
claims file.

2.  The RO&IC should arrange for a VA 
psychiatric examination of the veteran in 
order to ascertain the nature and extent 
of severity of his anxiety reaction.  The 
entire claims folder, copies of the 
amended criteria for rating psychiatric 
disorders and a copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by anxiety reaction.  If there are other 
psychiatric disorders found, in addition 
to service-connected anxiety reaction, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
Any appropriate tests and studies, 
including psychological testing, should 
be performed and all findings should be 
reported in detail. During the course of 
the examination, the examiner should 
identify all of the symptoms or 
manifestations of the veteran's anxiety 
reaction.  

Following evaluation, the examiner should 
provide a numerical code under the Global 
Assessment of Functioning scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
as it relates to the veteran's anxiety 
reaction.  

It is imperative that the examiner 
include a definition of the numerical 
code assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of anxiety reaction is changed following 
evaluation, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
report and required opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO&IC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998)

4.  Inasmuch as the issue of whether CUE 
existed in prior unappealed rating 
decisions reducing the initial 50 percent 
evaluation established for anxiety 
reaction in January 1945 is deemed to be 
"inextricably intertwined" with the issue 
of entitlement to an increased evaluation 
for anxiety reaction evaluated as 30 
percent disabling, the RO&IC should take 
appropriate adjudicative action with 
respect to such issue, and provide the 
appellant and his representative, notice 
of the determination and of the right to 
appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, should be furnished with 
a statement of the case and given a 
reasonable period of time to respond 
thereto.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO&IC should 
readjudicate the issue of entitlement to 
an increased evaluation for service-
connected anxiety reaction and document 
application of 38 C.F.R. § 3.321 (b)(1).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO&IC should issue a supplemental 
statement.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


